DETAILED ACTION
Response to Amendment
The Amendment filed 12 July 2022 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s Amendments to the Specification and Claims have overcome the Objections previously set forth in the Non-Final Office Action mailed 12 April 2022. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
It appears that, in claim 8, line 3, “at least one of the valves includes a water injection valve,” should also be removed as redundant with claim 1 (as with claim 4). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as obvious over Despois (4,157,730) in view of Wiggs (6,615,601) (both cited previously).
Regarding independent claim 1, Despois discloses A geothermal heat utilization system (abstract “Two or more reversible wells open respectively into a "hot" zone and a "cold" zone of a reservoir or captive layer” and Figs. 1-3, esp. Fig. 3) comprising: 
a pair of wells (Fig. 3 and Col. 7, lines 35-36 “access wells 5 and 9”); 
a pipe having two ends which are immersed in stored water of both of the wells so as to connect the pair of wells to each other (Figs. 1 and 3 and Col. 7, lines 38-43 “the transfer loop 4 (shown in FIG. 1) is provided in this case with extraction pumps 11 and 12 placed within the wells 5 and 9, these pumps being of the immersed type with a vertical shaft and a motor at the surface or of the so-called "immersed electric-motor set" type”; “immersed” pumps 11 and 12 means the ends of transfer loop 4 are also immersed in the water in the wells); 
a pair of pumps which are provided in the respective wells and pump up the stored water through the pipe (Fig. 3 and Col. 7, lines 38-43 “extraction pumps 11 and 12 placed within the wells 5 and 9”); 
valves each of which is provided on a pressurization side of one of the pumps in one of the pair of wells (e.g., Figs. 2 and 3 and Col. 6, lines 47-51 “the means for regulating the flow rate within said primary circuit P further comprise the essential shut-off and safety valves 29 and 30 respectively, three regulating valves 31, 32 and 33” and Col. 7, lines 43-44 “a bottom valve 13 for regulating the injection pressure within the well”; valves 13, 29, 30, 30, 31 are “on a pressurization side” of one of the pumps that is in one of the pair of wells in the same way the valves are “on a pressurization side” in current Fig. 1); and 
a heat exchanger which is configured to exchange heat with the pipe (Figs. 1-3 and Col. 5, line 61 “heat-transfer means 6”), wherein 
at least one of the valves includes a water injection valve configured such that water in the pipe is injected into the well (e.g., Figs. 2 and 3 shut-off valve 29).
Regarding the water injection valve “immersed in stored water,” as above, Despois discloses “Again with reference to FIG. 2, it is apparent that the means for regulating the flow rate within said primary circuit P further comprise the essential shut-off and safety valves 29 and 30 respectively, three regulating valves 31, 32 and 33 (or three sets of regulating valves) so that extraction of water from the wells 5 or 9, heat transfer and injection into the wells 5 or 9 can be carried out simultaneously in a correct manner” (Col. 6, lines 47-54) using “immersed type” extraction pumps 11 and 12 (Col. 7, lines 38-43) and “In the case of operating temperatures above 100°C, the aforesaid valves of the well or wells of the "hot" zone are placed at depths such that the water pressure at the well-head is higher than the pressure of vaporization of the water or associated with an additional valve for regulating the injection rate which is specially intended to control the pressure at the head of each well of the "hot" zone and which can be placed at a suitable depth within each well”; i.e., although they are depicted outside of the well in Fig. 3, the valves may alternatively be placed inside the wells at a depth (Col. 3, lines 41-49).  
However, Despois fails to disclose wherein valve 29 is also immersed in stored water in the well.
Wiggs teaches “A sealed well direct expansion geothermal heat exchange unit” (abstract and Fig. 1) wherein “It would be preferable for the liquid supply pipe 8 to be constructed in a manner so as to always, … in a heating mode, to discharge the supply liquid acquired from the bottom of the casement 3, which will generally be the warmest liquid … To accomplish this reverse direction liquid flow into and out of the container 6, a simple arrangement of piping and of check valves and of solenoid valves could be utilized near the liquid pump 10, which will always be pumping liquid up from the bottom of the casement 3 in the same direction, as readily understood by those skilled in the art” (Col. 10, lines 1-28) and “The liquid supply pipe 8 and the liquid return pipe 9 are shown as respectively connecting below the liquid level line 25 in both the casement 3 and the container 6, so as to avoid any air pockets or liquid pump 10 priming issues” (Col. 9, lines 32-35).  As in Fig. 1, the liquid supply pipe 8 and liquid return pipe 9 being below the liquid level line 25 also places the check valves and solenoid valves 26 and 27 below the liquid level line 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Despois to place pipes for Pr and Ps, and thus the valves 29/30, such that they are immersed in the water, in the same way that Wiggs’ liquid supply pipe 8 and liquid return pipe 9, and thus valves 26/27, are below the liquid level line 25, in order to “avoid any air pockets or liquid pump 10 priming issues” (thereby including:
“at least one of the valves includes a water injection valve configured such that water in the pipe is injected into the well, the water injection valve being immersed in stored water of the well”).  
Second, the modification is obvious as no more than the use of familiar elements (known valves, pump, and pipe arrangements) according to known techniques (placing equipment below the liquid level) in a manner that achieves predictable results (avoiding air pockets in the pump line).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding claim 2, Despois fails to disclose wherein shut-off valve 29 is a check valve.
Nevertheless, check valves are rather well-known and ordinary for this same purpose.  For example, Wiggs teaches “A sealed well direct expansion geothermal heat exchange unit” (abstract and Fig. 1) wherein “It would be preferable for the liquid supply pipe 8 to be constructed in a manner so as to always, … in a heating mode, to discharge the supply liquid acquired from the bottom of the casement 3, which will generally be the warmest liquid … To accomplish this reverse direction liquid flow into and out of the container 6, a simple arrangement of piping and of check valves and of solenoid valves could be utilized near the liquid pump 10, which will always be pumping liquid up from the bottom of the casement 3 in the same direction, as readily understood by those skilled in the art” (Col. 10, lines 1-28).  Otherwise, Wiggs teaches the placement of the valve immersed in stored water in claim 1.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Despois to use, specifically, a check valve for shut-off valve 29, in order to allow the liquid to be always be pumped in the same direction (thereby including “wherein at least one of the valves includes a check valve capable of being pressurized from the pump to the pipe, the check valve being immersed in stored water of the well”).  
Regarding claim 3, as in claim 2, Despois discloses wherein the water injection valve is opened at a set pressure (Fig. 3, valve 13; e.g., Col. 3, lines 45-48 “an additional valve for regulating the injection rate which is specially intended to control the pressure at the head of each well of the "hot" zone”).
Further as in claim 2, achieving one-way flow as in Wiggs would of course require that the check valve and other valves do not short circuit the water flow.  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Despois to use, specifically, a check valve for shut-off valve 29, wherein the pump 11 opens the check valve without necessarily opening valve 13, in order to allow the liquid to be always be pumped in the same direction into the primary circuit without short circuiting the flow (thereby including “wherein at least one of the valves includes a check valve which is capable of being pressurized from the pump to the pipe,” “wherein at least one of the valves includes a water injection valve which is opened at a set pressure, and the set pressure is higher than an operating pressure of the check valve, the operating pressure which is applied from the pump to the pipe”).  
Regarding claims 4 and 8, Despois discloses:
the geothermal heat utilization system further comprises a pressure detector which is configured to determine a pressure in the pipe (Col. 7, line 68-Col. 8, line 4 “In FIG. 3, the reference numerals 14, 15, 16 and 17 designate respectively a bidirectional water-volume counting system, pressure and temperature detectors and a system for checking flow rates”) and a water injection valve control unit which is configured to control the water injection valve in relation to the pressure at the head of each well (e.g., Col. 3, lines 45-48 “an additional valve for regulating the injection rate which is specially intended to control the pressure at the head of each well of the "hot" zone”), and 
the water injection valve control unit is configured to perform control of flow rates throughout the system (Col. 3, lines 59-68 “In order to determine at any particular moment the thermal and hydraulic balance of the heat storage and recovery system in accordance with the invention, each of the primary and secondary circuits is advantageously equipped with a bidirectional water-volume counting system, with pressure and temperature detectors and with a system for controlling flow rates, which are preferably actuated by a management unit for taking into account the availability of or the demand made on the secondary heating and utilization circuits”).
Regarding the pressure “gauge,” Despois discloses pressure “detectors” (Col. 8, lines 2-3), which is not necessarily a “gauge.”  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Despois to provide a “pressure gauge” per se, in order to provide a common type of pressure detector which is also advantageously readable by humans inspecting the system.
Regarding controlling the water injection valve in one well with respect to the other well operating the pump when the determined pressure reaches a predetermined pressure, Despois as above discloses maintaining “hydraulic balance” throughout the system by controlling the flow rates (Col. 3, lines 59-68), which would appear to suggest maintaining consistent pressure via flow control. 
However, Despois does not explicitly connect the pressure inside of the transfer loop 4 with control of the water injection valve and the pump.  
Nevertheless, Despois teaches that the system permits “achievement of heat storage or recovery under both low-temperature and high-temperature conditions (temperatures considerably higher than 100°C) while maintaining the pressure of the circulating water at a value which is higher than the pressure of vaporization of the water at each point of the primary circuit in respect of said temperatures” (Col. 2, lines 20-26).  
In order to maintain the pressure “at each point of the primary circuit” so it is higher than the pressure of vaporization, Despois must only inject water in one well when the other well is pumping, or else the pressure in the primary circuit would drop and allow vaporization.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Despois to include, specifically, injecting water in one well when the other well is pumping only when the pressure in the primary circuit is safely above the vaporization pressure, in order to avoid vaporization of the water “at each point of the primary circuit” (thereby including:
“the geothermal heat utilization system further comprises a pressure gauge which is configured to determine a pressure in the pipe and a water injection valve control unit which is configured to control the water injection valve in relation to the determined pressure, and 
the water injection valve control unit is configured to perform control of opening the water injection valve provided inside one well with respect to the other well operating the pump out of the pair of wells when the determined pressure reaches a predetermined pressure”).
Regarding claim 6, Despois discloses a lid in an opening in an upper portion of at least one well out of the wells (Fig. 3, lid on top of well near valve 29).  
Applicant may also see the reference to Wiggs (Fig. 1, cap 5) below.
Regarding claims 7 and 20, Despois discloses:
an in-pipe pressurization step of pumping up the stored water into the pipe using the pump provided in one of the pair of wells to pressurize an inside of the pipe (Col. 3, lines 7-13 “Any pump which is designed to extract water from a well of the "hot" zone and placed within the well or within a subterranean gallery at a suitable depth is capable of maintaining the pressure of water at the well-head at a value which is higher than the pressure of vaporization of the water in respect of a given extraction flow rate and a given operating temperature”); and 
a heat exchange step of further pumping up the stored water into the pipe using the pump provided in one of the pair of wells after the in-pipe pressurization step to inject the stored water into the other well (Col. 2, line 64-Col. 3, line 2 “The aforesaid means for circulating the water of the layer consist solely of means for extracting water from the well or wells of the "hot" zone and from the well or wells of the "cold" zone when the pressure delivered by these means is sufficient to permit suitable injection within the wells, the pressure drops within the entire primary circuit being taken into account” = pump in one well is the sole means of circulating through the primary circuit to the other well) and perform heat exchange between the pipe and the heat exchanger (Fig. 3 and Col. 5, lines 61-63 “The heat-transfer means 6 which are intended to permit total isolation of the primary circuit P can be constituted either by a liquid-liquid heat exchanger”).
Regarding claims 12-14, Despois discloses a lid in an opening in an upper portion of at least one well out of the wells (Fig. 3, lid on top of well near valve 29).  
Applicant may also note Wiggs Fig. 1, cap 5.
Regarding claims 16-18, Despois discloses 
an in-pipe pressurization step of pumping up the stored water into the pipe using the pump provided in one of the pair of wells to pressurize an inside of the pipe (Col. 3, lines 7-13 “Any pump which is designed to extract water from a well of the "hot" zone and placed within the well or within a subterranean gallery at a suitable depth is capable of maintaining the pressure of water at the well-head at a value which is higher than the pressure of vaporization of the water in respect of a given extraction flow rate and a given operating temperature”); and 
a heat exchange step of further pumping up the stored water into the pipe using the pump provided in one of the pair of wells after the in-pipe pressurization step to inject the stored water into the other well (Col. 2, line 64-Col. 3, line 2 “The aforesaid means for circulating the water of the layer consist solely of means for extracting water from the well or wells of the "hot" zone and from the well or wells of the "cold" zone when the pressure delivered by these means is sufficient to permit suitable injection within the wells, the pressure drops within the entire primary circuit being taken into account” = pump in one well is the sole means of circulating through the primary circuit to the other well) and perform heat exchange between the pipe and the heat exchanger (Fig. 3 and Col. 5, lines 61-63 “The heat-transfer means 6 which are intended to permit total isolation of the primary circuit P can be constituted either by a liquid-liquid heat exchanger”).

Claims 5, 9-11, 15, and 19 are rejected under 35 U.S.C. 103 as obvious over Despois in view of Wiggs as in claims 1-4, and further in view of McConnell (4,283,915) (cited previously).
Regarding claims 5 and 9-11, Despois in view of Wiggs in claims 1-4 provide all elements, except for an accumulator pressure tank in the pipe. 
Nevertheless, such surge/overflow tanks are rather well-known in the art.  For example, McConnell teaches “Two sources of water with a temperature differential of say 20°F flow alternately through heat exchanger tubes to expand and contract a working liquid” where “To provide substantially steady output flow, four banks of heat exchangers may be operated sequentially with hydraulic accumulator means smoothing out the flow pulsations” (abstract).  McConnell specifies “The pipe 63 may be connected with a surge tank 64” (Col. 3, lines 66-67) and “Suitable means, such as surge tanks and/or hydraulic accumulators, may be employed to smooth out pressure surges in the working liquid output” (Col. 1, line 67-Col. 2, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Despois to include “an accumulator pressure tank in the pipe,” in order to “smooth out pressure surges in the working liquid output” i.e. any imperfect fluctuations in the hydraulic balance of the system.
Second, the modification is obvious as no more than the use of familiar elements (known geothermal heat exchanger; known surge tanks) according to known techniques (attaching to the working fluid pipe) in a manner that achieves predictable results (smoothing out pressure surges).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding claim 15, Despois discloses a lid in an opening in an upper portion of at least one well out of the wells (Fig. 3, lid on top of well near valve 29).  
Regarding claim 19, Despois discloses:
an in-pipe pressurization step of pumping up the stored water into the pipe using the pump provided in one of the pair of wells to pressurize an inside of the pipe (Col. 3, lines 7-13 “Any pump which is designed to extract water from a well of the "hot" zone and placed within the well or within a subterranean gallery at a suitable depth is capable of maintaining the pressure of water at the well-head at a value which is higher than the pressure of vaporization of the water in respect of a given extraction flow rate and a given operating temperature”); and 
a heat exchange step of further pumping up the stored water into the pipe using the pump provided in one of the pair of wells after the in-pipe pressurization step to inject the stored water into the other well (Col. 2, line 64-Col. 3, line 2 “The aforesaid means for circulating the water of the layer consist solely of means for extracting water from the well or wells of the "hot" zone and from the well or wells of the "cold" zone when the pressure delivered by these means is sufficient to permit suitable injection within the wells, the pressure drops within the entire primary circuit being taken into account” = pump in one well is the sole means of circulating through the primary circuit to the other well) and perform heat exchange between the pipe and the heat exchanger (Fig. 3 and Col. 5, lines 61-63 “The heat-transfer means 6 which are intended to permit total isolation of the primary circuit P can be constituted either by a liquid-liquid heat exchanger”).

Response to Arguments
Applicant’s arguments filed 12 July 2022 with respect to claims rejected under 35 USC § 102 over Despois have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made under 35 USC § 103 over Despois in view of Wiggs, and the arguments did not address the combination being used in the current rejection.  

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674